Citation Nr: 1139763	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation benefits pursuant to the provision of 38 U.S.C.A. § 1151 for additional disability of the right great toe claimed as the residual of Department of Veterans Affairs (VA) fee-basis surgery performed on November 18, 2005.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988, and from October 1989 to June 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an equitable disposition of the Veteran's appeal.  

2.  The Veteran does not have any additional disability as a result of careleness, negligence, lack of proper skill, error in judgment, similar instance of fault by VA, or by an event not reasonably foreseeable, due to a VA fee-basis surgery performed in November 2005.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for an additional disability of the right great toe claimed as the residual of a VA fee-basis surgery performed on November 18, 2005, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.358 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the May 2008 letter sent to the Veteran.  In the letter, VA informed the Veteran of the types of evidence needed in a claim for compensation under 38 U.S.C.A. § 1151.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA outpatient treatment records from February 1997 to October 2010.  The Board notes, however, that the actual surgical and post-surgical treatment records for the Veteran's right great toe surgery are not of record.  Attempts to obtain the surgery and treatment records have been made.  As previously mentioned, in August 2010, the Board remanded the Veteran's claim to obtain additional treatment records, namely records from Rebound Orthopedics.  It was noted that in order to obtain the necessary treatment records, the Veteran should be requested to sign the necessary authorization for release of the private medical records to VA.  In a September 2010 letter from the Appeals Management Center (AMC), the Veteran was informed that additional evidence was needed from him, specifically, a completed VA Form 21-4142 Authorization and Consent to Release Information, so that the actual surgery treatment records could be obtained.  As of this date, the Veteran has not responded to the September 2010 letter, nor submitted a completed authorization form.  

The Board notes that VA also attempted to provide the Veteran with an examination in connection with his claim.  Pursuant to the August 2010 Board remand, the AMC notified the Veteran via a September 2010 letter that an examination must be scheduled for his claim on appeal.  He was requested to contact the RO to schedule an examination.  He was scheduled for a VA examination on October 13, 2010; however, the Veteran failed to report to the examination.  The Veteran was advised in writing that failing to report to the scheduled examination could adversely affect his claim, and his failure to report was discussed in the July 2011 Supplemental Statement of the Case (SSOC).  

In this case, the RO has provided the Veteran with the opportunity to report for a recent VA examination to clarify the etiology of his disability, and he failed to report to the scheduled VA examination.  Furthermore, the Veteran states in a September 2010 personal statement that the examination is unnecessary because his disability is not fixable.  He further added that he feels his claim is being "drug[ged] out" in hopes of him giving up on his claim.  The Board points out that the VA's duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  An examination and opinion was solicited to properly assess the nature of the Veteran's surgery and his current disability and the Veteran is not an expert in the field to reach those necessary conclusions.  Nevertheless, because the Veteran failed to report for the scheduled VA examination, the Board must rely upon the evidence in the claims file to reach its decision.  38 C.F.R. § 3.655 (2011).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Decision  

The Veteran contends that the residual pain and discomfort in his right great toe is a result of a right hallux interphalangeal joint fusion performed at Rebound Orthopedics, a facility which had been outsourced by VA in November 2005.  The Veteran asserts that during the course of the fee-basis surgery, a screw and/or pin was inserted into the Veteran's right great toe against his wishes, resulting in increasing and at times, severe pain.  According to the Veteran, the insertion of this screw and/or pin was unnecessary, as evidenced by the fact that it was later removed by VA surgical personnel.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 1996, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  

The Board notes, for information and clarification, that, for a period before October 1997, 38 U.S.C.A. § 1151 did not require any showing of negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination).  However, the current version of 38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.   

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in January 2008.  Therefore, the Veteran's claim must be adjudicated under the current version of section 1151.  That is, the standard is to preclude compensation if the evidence does not establish negligence or other fault on the part of VA, or of an event not reasonably foreseeable.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As previously stated, the Veteran contends that his right great toe pain and discomfort are due to the fee-basis surgery performed in November 2005.  The Board notes that while the actual treatment records for the November 2005 surgery have not been associated with the claims file, several VA outpatient treatment records make mention of the Veteran's complaints and procedure.  In January 2004, the Veteran visited his local VA outpatient treatment with complaints of a lesion on his right great toe.  It was noted that the lesion prevented him from wearing dress shoes comfortably for a long time and it also interfered with his current and future employment.  After physical examination, the Veteran was assessed with a cyst on the right great toe, and a plastic surgery consultation was scheduled.  At the plastic surgery consultation in February 2004, the VA physician determined that the right great toe lesion was possibly a bony spur or cyst.  He noted that a plastic surgeon would not be the best fit to repair the right great toe, and a podiatrist consultation should be scheduled.  In March 2004, a VA podiatrist recommended surgery for the Veteran and was referred for an orthopedics consultation.  At the June 2004 orthopedics consultation, the Veteran was diagnosed with right great toe medial interphalangeal joint exostosis.  The VA staff surgeon recommended a debridement in conjunction with a right hallux interphalangeal joint fusion.  

Thereafter, the Veteran was placed on an orthopedic surgery waiting list with a Level 3 priority, since it was a nonservice-connected disability.  In correspondence from Rebound Orthopedics in November 2005, it was noted that the Veteran was being seen for a preoperative assessment for his right interphalangeal joint fusion, scheduled on November 18, 2005.  The surgery was performed on the noted date, and several days later, the Veteran reported that his foot was continually hurting after the surgery.  See the November 2005 community outsourced ortho care note.  In July 2008, the screw of the right great toe fusion was removed, with a final diagnosis of toe fusion with symptomatic screw after the surgery.  A VA kinesiotherapy consultation note after the surgery in July 2008 showed that his cane was sized and cut to his height.  He was instructed on how to use the cane and ambulate on stairs, steps, and smooth surfaces.  

After carefully reviewing the evidence of record, the Board concludes that the requirements are not met for compensation under 38 U.S.C.A. § 1151.  The evidence has not established that the Veteran has incurred any additional disabilities due to his right toe debridement in conjunction with a right hallux interphalangeal joint fusion fee-basis surgery performed in November 2005.  As mentioned above, the Veteran was scheduled for a VA examination during which the examiner would provide an opinion regarding whether the Veteran had any additional disabilities of the right great toe, and if so, offer an opinion on whether there was VA fault in the development of the additional disabilities.  The Veteran failed to report for the examinations without good cause and he has made it clear that a VA examination is "unnecessary[,]" because his disability is not "fixable."  No medical records show that the Veteran has additional disabilities that are due to his right great toe surgery performed in November 2005.  Nor do any medical records show that any existing right great toe disabilities were aggravated by any VA hospitalization or treatment.  

The Board is aware of the Veteran's contentions that VA did not provide adequate treatment and care for his claimed disorder; however, as a layperson, the Veteran lacks the requisite medical expertise to offer a medical opinion without competent substantiation.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Veteran is competent to state that he has problems with his right great toe and experiences continual discomfort and pain.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the issue in this case is a complex matter which requires specialized training for a determination; therefore, it is not susceptible of resolution by lay opinions on etiology.  

Based on the foregoing, the Board concludes that there is no competent evidence demonstrating the presence of additional disabilities due to VA negligence, and therefore compensation under 38 U.S.C.A. § 1151 must be denied.  Accordingly for the reasons stated above, the Board finds that the evidence preponderates against the claim for compensation under 38 U.S.C.A. § 1151 for an additional disability of the right great toe claimed as the residual of a VA fee-basis surgery performed on November 18, 2005, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  



ORDER

Entitlement to compensation benefits pursuant to the provision of 38 U.S.C.A. § 1151 for additional disability of the right great toe claimed as the residual of Department of Veterans Affairs (VA) fee-basis surgery performed on November 18, 2005, is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


